--------------------------------------------------------------------------------

Exhibit 10.3
 
TWELFTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE


(Sky Ranch)


THIS TWELFTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
“Amendment”) is made as of April 20, 2018 (“Effective Date”), by and between PCY
HOLDINGS, LLC, a Colorado limited liability company (“Seller”), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation (“Purchaser”). Seller
and Purchaser may be referred to collectively as the “Parties.”
 
R E C I T A L S
 
A.        Seller and Purchaser previously entered into a Contract for Purchase
and Sale of Real Estate effectively dated June 27, 2017 (as amended, the
“Contract”) for approximately 190 platted single-family detached residential
lots in the Sky Ranch master planned residential community in the County of
Arapahoe, State of Colorado.
 
B.        Purchaser and Seller now desire to amend the terms and conditions of
the Contract as set forth below.  Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1.         Recitals.  The recitals set forth above are true and correct and are
incorporated herein in their entirety by this reference.
 
2.         Overex.
 
(a)          Pursuant to Section 10(e) of the Contract, the Finished Lot
Improvements required for each Lot do not include any Overex on the Property. 
Purchaser is solely responsible to perform the Overex and is granted the right
(pursuant to a license agreement to be provided by Seller) to enter the Lots for
the purposes of performing the Overex.  Purchaser has obtained Purchaser’s
Geotechnical Reports for the Property and desires to commence the Overex for the
Property.  Purchaser intends that such Overex be performed pursuant to a
contract with P.E.I. which is the same contractor that is performing the over
lot grading for the Property (“Grading Contractor”) so that the Overex and the
over lot grading for the Property can be completed in a coordinated and
efficient manner.


(b)          Purchaser shall use commercially reasonable efforts to enter into a
commercially reasonable construction contract (“Overex Contract”) with the
Grading Contractor to complete the Overex on the Property in accordance with the
Purchaser’s Geotechnical Reports.  In order to facilitate Purchaser’s ability to
enter into the Grading Contract with the Grading Contractor, and solely as an
accommodation to Purchaser, Seller agrees subject to the terms of this Section 2
to make progress payments (each a “Progress Payment” and collectively the
“Progress Payments”) to the Grading Contractor under the terms of the Overex
Contract as the same become due and payable for work performed under the Overex
Contract through and until the first to occur of the following: (i) the Takedown
1 Closing Date, (ii) the termination of the Contract, or (iii) the total amount
paid by Seller as Progress Payments equals $350,000 (the “Payment Cap”).  After
the Payment Cap has been met or after the occurrence of the Takedown 1 Closing
Date whichever first occurs, except as provided in Section 2(c) below, Purchaser
shall be solely responsible for making all Progress Payments to the Grading
Contractor that become due and payable on or after such date and Seller shall be
relieved of any obligation hereunder to make any further payments for the
benefit of Purchaser under the Overex Contract.
 

--------------------------------------------------------------------------------

(c)          At the First Closing, and in addition to that portion of the
Purchase Price payable by Purchaser at the First Closing, Purchaser shall as a
Seller condition to Closing reimburse Seller in Good Funds for all Progress
Payments and any other payments made by Seller pursuant to the Overex Contract,
plus simple interest at 6% per annum on each payment from the date paid by
Seller until the earlier of: (i) the date that is sixty (60) days after the date
of Seller’s first Progress Payment, and (ii) the Takedown 1 Closing Date
(collectively, the “Overex Payment”).    If for any reason: (1) Purchaser fails
to close the First Closing; or (2) the Contract terminates  before the
occurrence of the First Closing, , then (A) Purchaser shall not be obligated to
pay the Overex Payment, (B) Seller shall reimburse Purchaser for any amounts
that Purchaser owes to the Grading Contractor, pursuant to the Overex Contract,
for work performed prior to termination that was not previously paid by Seller
pursuant to Section 2(c) hereto (which shall be in addition to any amounts to
which Purchaser is entitled under Section 27(b) of the Contract), (C) Seller
shall have and may retain the benefit of any Overex work performed on the
Property pursuant to the Overex Contract without any further obligations to
Purchaser, (D) Purchaser shall have the right to terminate the Overex Contract,
and (E) Seller shall indemnify, defend and hold Purchaser harmless from any
claims, damages or losses (including reasonable attorney fees) arising out of
the Overex from and after the date of Purchaser’s termination of the Overex
Contract.  Purchaser shall be entitled to all remedies available at law or in
equity to enforce Seller’s obligations set forth above, and this Section 2 of
this Amendment shall survive termination of the Contract.


(d)          Seller shall not be a party to the Overex Contract and, except as
otherwise set forth in this Amendment, in no event shall Seller have any
liability under the Overex Contract.  The Overex Contract will be substantially
in the form of Exhibit A attached to this Amendment and incorporated herein by
this reference and, prior to the First Closing or termination of the Contract,
Purchaser shall not agree to any material modifications thereof, or terminate,
assign or pledge the Overex Contract without Seller’s prior approval, which
approval shall not be unreasonably withheld, conditioned or delayed.


3.         Effect.  Except as otherwise expressly provided in this Amendment,
nothing in this Amendment nor arising out of Seller’s agreement hereunder to
make Progress Payments modifies, amends or terminates (i) any release, waiver or
indemnity made or agreed to by Purchaser under the Contract for the benefit of
Seller, or (ii) any representation, warranty or disclaimer made by Seller under
the Contract and Seller’s agreement to make the Progress Payments shall in no
event confer any liability upon Seller with respect to the Overex.
 

--------------------------------------------------------------------------------

4.         Construction.  Each of the parties acknowledges that they, and their
respective counsel, substantially participated in the negotiation, drafting and
editing of this Amendment. Accordingly, the Parties agree that the provisions of
this Amendment shall not be construed or interpreted for or against any Party
hereto based on authorship.
 
5.         Authority.  Each Party represents and warrants that is has the power
and authority to execute this Amendment and that there are no third party
approvals required to execute this amendment or to comply with the terms or
provisions contained herein.
 
6.         Headings.  The Section headings used herein shall have absolutely no
legal significance and are used solely for convenience of reference.
 
7.         Ratified and Confirmed.  The Contract, except as modified by this
Amendment, is hereby ratified and confirmed and shall remain in full force and
effect in accordance with its original terms and provisions. In the case of any
conflict between the terms of this Amendment and the provisions of the Contract,
the provisions of this Amendment shall control.
 
8.         Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed to be an original, and both of which together shall be
deemed to constitute one and the same instrument.  Each of the Parties shall be
entitled to rely upon a counterpart of this Amendment executed by the other
Party and sent via facsimile or e-mail transmission.
 
 [SIGNATURE PAGE FOLLOW]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 

 
SELLER:
     
PCY HOLDINGS, LLC, a Colorado limited
liability company
     
 
By:
PURE CYCLE CORPORATION, its Sole Member
         
By:
/s/ Mark Harding    
Name:
Mark Harding    
Title: 
President




 
PURCHASER:
     
RICHMOND AMERICAN HOMES OF
COLORADO, INC., a Delaware corporation
     
By: 
/s/ Linda M. Purdy  
Name:
Linda M. Purdy  
Title: 
Vice President

 

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF OVEREX CONTRACT


Exhibit A consists of a form of agreement between Richmond American Homes of
Colorado, Inc. and Premier Earthworks and Infrastructure, Inc. for
over-excavation of lots.
 
 

--------------------------------------------------------------------------------